Title: To James Madison from an Unidentified Correspondent, [ca. August 1811]
From: 
To: Madison, James


        
          [ca. August 1811]
        
        It is a fact that of the many Vessels that have for some months past enter’d the ha[r]bors of the U. S. pretending to be french privateers the Diligent Brig that arrived at Phila. is the only legal cruiser. It is not intended to include the national schooner No. 5 the rest are an edition of the Bucaneers of old who rob all Vessels they meet with having m⟨oney?⟩ with which they return to the U.S. & find a safe Assylum for their plunder, it is now nearly ten years since France has had a Colony in these seas from whence only on this side the atlantic a legal cruiser could be fitted.
        The present Manner of freebooting is nearly as follows, a Number of Villains chiefly frenchmen Associate, purchase a Vessel procure a pass to clear her from a Custom House as an american take Guns on board by stealth, after going to sea they hoist French colors & have usually an obsolete piece of paper signed by Ferrand formerly governor of the City Santo Domingo or Ernouf former governor of Guadeloupe, they rob all they can over power take chiefly money fm. the Spaniards in the neighbourhood of Cuba or the Spanish Main, with their plunder they come to the U.S, no tribunal ever passes on the property if every Vessel of that discription immy on her arrival was taken possession of every paper on board seized & each of the crew separately examined the truth would out. If that expedient be not adopted our Country will justly bring on it the Vengeance of the civilized World as being a receptical for robbers. Ordonnoux, (in a Vessel called the Marengo) almost as famous as black beard is at this moment in the Delaware to the disgrace of our Country he has been permitted to Land between two & three hundred Thousand Dollars. The inclosed contains a sketch of his vessel. His first cruiser called the Emma he actually equiped at St Thomas, after loosing her owing to the vigilance of Rigaud the color’d chief of the Southern depar[t]ment of St Domingo he proceeded to the U.S. & sailed from charleston in a Vessel that was built at Baltimore of the same name as his former cruiser. When he left Charleston he had but twenty seven men & a few muskets he sailed for the coast of Cuba, where he fell in with & captured by boarding a spanish Packet well armed & [illegible] which enabled him to complete his armament as also to increase his crew from the survivors of the packet, many of whom joined him, the cruelty practiced when he boarded the packet is said to have been wanton in the extreme, his piracies were many & successful among them an English Vessel from Curracoa with Money. Is the U. S. a country of law & goverment if it is how can such pirates go unpunished. Let some one of the cruisers take him in the Delaware where he now is, or go in pursuit of him—examine his Vessel well & the truth will out.
       